Title: Salaries for Members of the First Branch of the Legislature, [12 June] 1787
From: Madison, James
To: 


[12 June 1787]

   The clause of the fourth resolution providing for the members “to receive liberal stipends” was under consideration.


Mr. Madison moves to insert the words “& fixt.” He observed that it would be improper to leave the members of the Natl. legislature to be provided for by the State Legisls: because it would create an improper dependence; and to leave them to regulate their own wages, was an indecent thing, and might in time prove a dangerous one. He thought wheat or some other article of which the average price throughout a reasonable period precedn’g might be settled in some convenient mode, would form a proper standard.
